Judge Buckneb,
delivered the opinion of the court.
. This was an appeal to the circuit court from the judgment of a justice of the peace, dismissing at Bragg’s costs, a warrant sued out by him against Reed. On the trial of the case, the court,after tbe examination of the witnesses had been closed, instructed the jury positively, on the motion of Bragg, to find for him, which the jury did; and judgment was entered in his favor. To reverse it, Reed prosecutes tliig writ of error.
In thus instructing the? jury, the court erred. The evidence should have been submitted to their determination, wiiose province it was to weigh it and find accordingly.
The judgment must be reversed with costs, and the cause remanded to that court, that a trial,<ic wore, may be bad, not inconri.iie.nl: with this opinion.